Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 26, 2018

                                    No. 04-18-00029-CV

                              AUTOBUSES ZAVALA PLUS,
                                     Appellant

                                              v.

                                 Maria Torres MARTINEZ,
                                         Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CI02517
                        Honorable David A. Canales, Judge Presiding


                                       ORDER
       Appellee’s brief was due September 20, 2018. Appellee has filed a motion for extension
of time, requesting an additional thirty days in which to file appellee’s brief. We GRANT
appellee’s motion. Appellee’s brief is due on or before October 20, 2018.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court